Citation Nr: 1817561	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-34 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for hypertension.  

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to hypertension.

3.  Entitlement to service connection for an eye disorder, claimed as glaucoma, and claimed as secondary to hypertension.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from January 1981 to June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued in September 2011 (granting service connection for hypertension with a 10 percent disability rating effective August 14, 2006) and March 2013 (denying service connection for glaucoma and erectile dysfunction, and also continuing the 10 percent rating for hypertension), by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg.  

In August 2017, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims.  In August 2017, the Veteran submitted additional evidence.  He did not waive this evidence; however, his substantive appeal was received on or after February 2, 2013.  As such, the evidence shall be subject to initial review by the Board unless the claimant requests in writing that the AOJ initially review such evidence.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154 (amending 38 U.S.C. § 7105 by adding new paragraph (e)).

In medical records received by the Veteran in August 2017, a July 2017 record documented a new eye diagnosis of hypertensive retinopathy.  As such, the Board has expanded the Veteran's claim for service connection for glaucoma as indicated above.

The service connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's hypertension is not manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Hypertension Increased Rating Claim

The Veteran contends that his service-connected hypertension is more severe than indicated by his current 10 percent disability rating.  To the extent that the Veteran has claimed that he has glaucoma and erectile dysfunction due to his hypertension, those issues will be addressed in the REMAND portion of this decision.

A. Applicable Law 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Veteran's hypertension is currently rated at 10 percent.  Under Diagnostic Code 7101, a 10 percent evaluation is warranted for hypertension with diastolic pressures predominantly 100 or more, or systolic pressures predominantly 160 or more, or for an individual with a history of diastolic pressures predominantly 100 or more who require continuous medication for control.  The next higher 20 percent evaluation contemplates hypertension with diastolic pressures predominantly 110 or more, or systolic pressures predominantly 200 or more.  A 40 percent disability rating requires diastolic pressure predominantly 120 or more.  A 60 percent disability rating requires diastolic pressure predominantly 130 or more.  

B.  Analysis

In a September 2011 rating decision, the RO granted service connection for hypertension, with a 10 percent disability rating effective August 14, 2006.  The Veteran contends that a higher rating is warranted.

As previously noted, a disability rating in excess of the current 10 percent would be warranted with diastolic pressure (bottom number) predominantly 110 or more or systolic pressure (top number) predominantly 200 or more.  Diagnostic Code 7101.

At the outset, it is noted that all of the evidence in the Veteran's claims file has been reviewed.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that every item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran underwent VA examinations in September 2010 and September 2012.  During his August 2017 Board hearing, the Veteran implied that his hypertension had not worsened since his last VA examination in September 2012, but did indicate that it fluctuated.  As the Veteran has not reported a worsening of his disability and the Board has access to his medical records, including records effectively contemporaneous with his hearing and including recordings of his blood pressure readings following his VA examination, a current VA examination is not necessary.  Adequate information is of record to adjudicate his claim.  The Board notes that during the hearing, the undersigned recommended that the Veteran submit copies of his blood pressure reading charts or logs to support his claim if he so wished and had held open his record for 60 days (during which time he submitted other evidence), but that he did not submit any additional blood pressure readings.

The September 2010 VA examiner noted blood pressure readings at that time showed a high diastolic finding of 105 and a low of 98, as well as, a high systolic reading of 182 and a low of 147.  The September 2012 VA examination showed lower readings with a high diastolic finding of 96 and a low of 81, and a high systolic reading of 150 and a low of 128.

During the time period prior to the September 2010 VA examination (from the August 14, 2006, effective date), the highest reading was in December 2009 of 146/91; the provider noted that the Veteran had been out of his blood pressure medication for 3 days at that time.  Otherwise the highest reading was 131/96 in December 2007.  The next higher reading was 128/84 in December 2008, with other readings being lower.

During the time period from the September 2010 VA examination to the September 2012 VA examination, the highest reading was 139/89 in July 2011 and the lowest 130/87 in January 2011.

Following the September 2012 VA examination, the high findings were in August 2013 of 157/97, with a low of 128/81in May 2012.  Generally, the readings were in the 130s or 140s for systolic and 80s for diastolic.  The VA medical records have generally indicated that his hypertension is under good control. 

Considering the pertinent facts in light of the above, the Board finds that at no point during the appeal period, has the Veteran's hypertension warranted a disability rating in excess of 10 percent.  At no time during the appeal period was the Veteran's diastolic pressure predominantly 110 or more.  Similarly, at no time during the appeal period was his systolic pressure predominantly 200 or more.  Indeed, the Board notes no findings of either a diastolic number of 110 or more or a systolic number of 200 or more of record. 

After considering the available medical records and VA examinations, as well as the lay evidence of record, the Board finds that the evidence does not support a rating in excess of 10 percent at any time during the appeal period.  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for a disability rating in excess of 10 percent for hypertension is denied. 


ORDER

Entitlement to an initial disability rating in excess of 10 percent for hypertension is denied.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

As to the claims for service connection for erectile dysfunction and glaucoma as secondary to the service-connected hypertension, adequate VA examinations are necessary as the prior VA examinations in September 2012 (for erectile dysfunction) and February 2013 (for glaucoma) did not adequately address etiology, to include whether either disorder was aggravated by hypertension.  

Additionally, in a recently received July 2017 medical record, from Southern Vitreoretinal Associates, there is a new eye diagnosis (starting 2 months previously) of hypertensive retinopathy.  The new VA examination should also address the new diagnosis.  Additionally, VA examinations should address the articles submitted by the Veteran in August 2017 in support of his claims.

The AOJ should obtain unassociated VA treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain unassociated VA treatment records.  

2.  Obtain a VA medical opinion from an eye professional.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the claims file, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

a)  Does the Veteran currently have a RIGHT and/or LEFT eye disorder(s)?  If so, please note the diagnosed disorder(s).

b)  Is it at least as likely as not that any RIGHT and/or LEFT eye disorder(s) is related to the Veteran's active service?  The fact that it may not have been recorded in the service treatment records is not determinative.  

c)  Is it at least as likely as not that the Veteran's service-connected hypertension caused or aggravated any RIGHT and/or LEFT eye disorder(s)?  The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.  

For purposes of this analysis, "aggravation" is defined as a worsening of the nonservice-connected disability beyond that due to the natural disease process

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above.  The examiner should specifically consider (i) all VA and private medical evidence of record, to include private medical records received in August 2017 noting a new diagnosis of hypertensive retinopathy, and the (ii) medical articles submitted by the Veteran in August 2017 in support of his claim.

3.  Obtain a VA medical opinion from a medical professional experienced in the diagnosis of and treatment of erectile dysfunction.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the claims file, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

a)  Does the Veteran currently have erectile dysfunction?  

b)  Is it at least as likely as not that any erectile dysfunction is related to the Veteran's active service?  The fact that it may not have been recorded in the service treatment records is not determinative.  

The VA medical opinion provider should consider the lay statements of record regarding the Veteran's reports of in-service erectile dysfunction, such as the one from C.S. received in June 2012.

c)  Is it at least as likely as not that the Veteran's service-connected hypertension caused or aggravated any erectile dysfunction?   The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.  

For purposes of this analysis, "aggravation" is defined as a worsening of the nonservice-connected disability beyond that due to the natural disease process

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above.  The examiner should specifically consider the medical articles submitted by the Veteran in August 2017 in support of his claim.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


